COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Duff
Argued by teleconference


COMMONWEALTH OF VIRGINIA
                                         MEMORANDUM OPINION * BY
v.        Record No. 0167-98-1           JUDGE RICHARD S. BRAY
                                             JUNE 23, 1998
LAURA MARIE ADAMS


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                    Wilford Taylor, Jr., Judge
          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellant.

          (J. Ashton Wray, Jr., on brief), for
          appellee. Appellee submitting on brief.



     The Commonwealth appeals the decision of the Circuit Court

of the City of Hampton granting the motion of Laura Marie Adams

(defendant) to suppress evidence seized incident to a police

search of her person.   Finding that the court erred, we reverse

the orders.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary for

disposition of the appeal.

     Guided by well-established principles, we view the evidence

in the light most favorable to defendant, granting all reasonable

inferences fairly deducible therefrom.     Commonwealth v.
Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
"Questions of . . . probable cause to make a warrantless search

are subject to de novo review on appeal.     'In performing such

analysis, we are bound by the trial court's findings of

historical fact unless "plainly wrong" or without evidence to

support them.'"     Archer v. Commonwealth, 26 Va. App. 1, 8, 492
S.E.2d 826, 830 (1997) (citations omitted).

     "'In dealing with probable cause . . . as the very name

implies, we deal with probabilities.     These are not technical;

they are the factual and practical considerations of everyday

life on which reasonable and prudent men, not legal technicians,

act . . . .'"     Boyd v. Commonwealth, 12 Va. App. 179, 186-87, 402
S.E.2d 914, 919 (1991) (quoting Illinois v. Gates, 462 U.S. 213,

231-32 (1983)).    "The United States Supreme Court has made clear

that the rigid two-step analysis known as the Aguilar-Spinelli

test is no longer required when deciding whether information

provided by an informer establishes probable cause; rather,

courts should utilize the more 'fluid'

totality-of-the-circumstances approach."     Id. at 186, 402 S.E.2d

at 919 (citing Gates, 462 U.S. at 231-32). Accordingly,
          [a]n informant's "veracity," "reliability,"
          and "basis of knowledge" are all highly
          relevant in determining the value of his
          report . . . [but] should [not] be understood
          as entirely separate and independent
          requirements to be rigidly exacted in every
          case . . . . Rather . . . they should be
          understood simply as closely intertwined
          issues that may usefully illuminate the
          commonsense, practical question whether there
          is "probable cause" to believe that
          contraband or evidence is located in a
          particular place.



                                 - 2 -
Id. at 187, 402 S.E.2d at 919 (quoting Gates, 462 U.S. at 230).

     Here, informant George Hyman (Hyman) was assisting Detective

Thurman Clark locate Paris Williams, a suspected drug dealer.

Hyman had previously provided accurate information to Hampton

police, including Clark and Detective Nisley, who further

verified Hyman's reliability to Clark.   Clark drove Hyman to an

agreed location, where Hyman attempted to contact Williams from a

public telephone.   Clark observed Hyman "on the phone," after

which Hyman returned to the vehicle and reported that, although

unable to contact Williams, he had learned that defendant and a

named companion, traveling in a small green vehicle with

out-of-state license plates, would deliver drugs to a specified

nearby address, within "the next few minutes."   Hyman did not

reveal the source of this information, but Clark "knew from past

experiences" that defendant and her companion "were involved in

narcotics."
     Clark, with Hyman in the vehicle, relocated to better

surveil the designated delivery site and, within ten minutes,

observed a small green car with out-of-state license plates leave

the address.   Clark confirmed that the vehicle was occupied by

defendant and the companion and ordered a uniformed police

officer to effect a stop.   Defendant was ordered from the vehicle

and a search of her person yielded "baggies" containing both

marijuana and cocaine.   Defendant successfully argued to the

trial court that the informant's report lacked sufficient


                               - 3 -
reliability in support of the requisite probable cause to stop

and search defendant, hence this appeal by the Commonwealth

pursuant to Code § 19.2-398.

     "When, as here, an informant has a record of furnishing

reliable reports, an officer is justified in crediting a new

report without engaging in a statistical balancing act."     Wright

v. Commonwealth, 222 Va. 188, 191, 278 S.E.2d 849, 852 (1981)

(citation omitted).   "An important element in establishing the

reliability of an [informant's report] is the predictive nature

of the information.   The information provided by the informant

must describe not just easily obtained facts, but future third

party actions not easily predicted."   Hardy v. Commonwealth, 11
Va. App. 433, 435, 399 S.E.2d 27, 28 (1990) (citations omitted).

"[I]f the information supplied is sufficiently detailed, it may

support an inference that it was . . . reliably acquired . . . ."

Wright, 222 Va. at 192, 278 S.E.2d at 852 (citations omitted).

     Here, the informant's reliability was established with

police prior to the search and seizure in issue.   The informant's

report was predicitive and immediately verified by police in

every material detail, including the description of the vehicle,

the identity of its occupants, and the time and place of the

alleged drug delivery, thereby "reduc[ing] the chances [that the

information was] a reckless or prevaricating tale."    Boyd, 12 Va.

App. at 189, 402 S.E.2d at 920 (citation omitted).    Such

circumstances, together with the officers' prior knowledge of



                               - 4 -
defendant's involvement in narcotics, and the known reliability

of the informant, sufficiently supported probable cause for the

warrantless search.

     Accordingly, the decision of the trial court to suppress

evidence obtained incident to the search is reversed, and the

cause remanded for trial on the merits.

                                          Reversed and remanded.




                              - 5 -